Paul Ward, Associate Justice (dissenting). I am unable to agree with the result reached by the majority. I do agree with the trial judge when he said: ". . . the defendant [Hinton] wrongfully exercised acts of ownership over the scales and constructively became a party to the conversion.” It is admitted that Hinton sold the scales (which admittedly belonged to appellee) and collected the sales price of $250. It is admitted he stood by and watched the scales removed by the Capitol City Scale Company. In my opinion this placed the burden on Hinton (not on appellee) to show the Capitol City Scale Company was an imposter. Any other view almost amounts to a license to steal. It is my opinion that this case is controlled by the principle of law stated in 89 C. J. S. Trover & Conversion § 134, page 622: ‘‘In actions for conversion, the conversion must be established by a preponderance of the evidence, but it may be proved either directly or by inference, and may be shown by circumstantial evidence. Any evidence of an act of ownership or control wrongfully exercised over plaintiff’s property will suffice as proof of a conversion.”